--------------------------------------------------------------------------------

Exhibit 10.14          Amended and Restated Loan Agreement between Tengasco,
Inc. and Prosperity Bank, effective March 16, 2017.


PROSPERITY BANK
1330 S. Harvard
Tulsa, Oklahoma 74112


March 16, 2017


TENGASCO, INC.
Attention: Michael J. Rugen
8000 E. Maplewood Ave, Suite 130
Greenwood Village, Colorado 80111


Re:          Amended and Restated Loan Agreement


Ladies and Gentlemen:


This letter sets forth the Loan Agreement (this “Loan Agreement”) among
TENGASCO, INC. (“Borrower”), a Delaware corporation; TENNESSEE LAND & MINERAL
CORPORATION (“TLMC”), TENGASCO PIPELINE CORPORATION (“TPC”) and MANUFACTURED
METHANE CORPORATION (“MMC”) (each of TLMC, TPC, and MMC are a “Guarantor” and
collectively “Guarantors”); and PROSPERITY BANK, successor by merger to The F&M
Bank & Trust Company (“Lender”), a Texas state banking association, with respect
to loans from Lender to Borrower and obligations of Borrower and Guarantors to
Lender.  This Loan Agreement amends and restates the Loan and Security Agreement
dated June 29, 2006, between Borrower and Lender’s predecessor-in-interest,
Citibank, N.A., a national banking association formerly known as Citibank Texas,
N.A., as Agent and as a Bank, which was succeeded first by Sovereign Bank and
then by Lender.


1.             Loans. (a) Subject to the terms and conditions set forth in this
Loan Agreement and the other agreements, instruments, and documents executed and
delivered in connection herewith (collectively the “Loan Documents”), Lender
agrees to make a revolving loan in the maximum amount of $50,000,000.00 to
Borrower (the “Revolving Loan”) on the terms set forth in the Revolving
Promissory Note attached as Exhibit A to this Loan Agreement (the
“Revolving Note”).  Subject to the terms and conditions hereof, Borrower may
borrow, repay, and reborrow on a revolving basis from time to time during the
period commencing on the date hereof and continuing through 11:00 a.m. (Dallas,
Texas time) on July 31, 2018 (the “Maturity Date”) such amounts as Borrower may
request under the Revolving Loan; provided, however, the total principal amount
outstanding at any time shall not exceed the lesser of (i) the aggregate sums
permitted under the Borrowing Base (as defined below), which is initially set at
$1,250,000.00 or (ii) $50,000,000.00.  All sums advanced under the Revolving
Loan, together with all accrued but unpaid interest thereon, shall be due and
payable in full on the Maturity Date. Notwithstanding the foregoing or any other
term hereof, Borrower shall reduce the principal balance to $0 for at least one
period of thirty (30) consecutive days during the period between March 16, 2017
and the Maturity Date.
 

--------------------------------------------------------------------------------

TENGASCO, INC.
March 16, 2017
Page 2 of 34
 
(b)       The unpaid principal balance of the Revolving Note shall bear interest
from the date advanced until paid or until Event of Default (as defined below)
or the Maturity Date at the floating rate per annum set forth in the Revolving
Note.


(c)       Advances on the Revolving Loan may be used only for the following
purposes: (i) the acquisition and development of oil and natural gas reserves,
(ii) the issuance of Letters of Credit (as defined below), (iii) capital
expenditures, and (iv) working capital purposes.


Lender may require Borrower to give notice to Lender of any requested advance on
the Revolving Loan, in the form of the Request for Borrowing attached as Exhibit
B, not later than 10:00 a.m. (Tulsa, Oklahoma time) on the date of the requested
advance.  Lender may also allow Borrower to provide the notice of advance
telephonically if promptly confirmed in writing by delivery of Request for
Borrowing. Lender may also allow Borrower to transfer funds from Borrower’s
operating account to the Revolving Loan via Lender’s online banking system in
lieu of the Request for Borrowing.


(d)       At the request of Borrower, Lender may from time to time issue one or
more letters of credit for the account of Borrower or any affiliates (the
“Letters of Credit”); provided, however, that Lender shall not be obligated to
issue a Letter of Credit if:  (i) the conditions set forth in Subsection (b) of
Section 5 are not met, (ii) the form of the Letter of Credit is not acceptable
to Lender, (iii) issuance of the Letter of Credit will not comply with the
purposes and provisions of Subsection (c) of Section 1 of the Loan Agreement, or
(iv) the aggregate undrawn amount of all outstanding Letters of Credit (the “LC
Exposure”) will exceed ten percent (10%) of the Borrowing Base.  Borrower’s
availability on the Revolving Loan will be reduced by the LC Exposure.  Any
fundings under any Letters of Credit will be treated as an advance on the
Revolving Loan and will be secured by the Security Documents (as defined
below).  All Letters of Credit shall be for a term of up to one year (or longer
if necessary for regulatory requirements) but shall expire not later than five
days prior to the Maturity Date unless adequately secured by cash collateral
held by Lender.  Unless Lender expressly agrees otherwise, no Letter of Credit
will be issued for the benefit of a third-party counterparty as security for any
Hedge Transactions (as defined below).  Borrower will sign and deliver Lender’s
customary forms for the issuance of Letters of Credit and pay the Letter of
Credit Fee set forth below.
 

--------------------------------------------------------------------------------

TENGASCO, INC.
March 16, 2017
Page 3 of 34
 
(e)       At the request of Borrower and in the sole discretion of Lender,
Lender may from time to time issue one or more auction letters or letters of
guarantee in connection with auctions or other purchases of oil and gas
properties by Borrower.  Each auction letter and letter of guarantee will have
an expiration date not longer than ten (10) days from the date of the letter.
Notwithstanding any provision to the contrary, Borrower’s availability on the
Revolving Loan will be reduced by the aggregate maximum amount stated in all
unexpired auction letters and letters of guarantee until Lender is satisfied
that (i) Borrower was unsuccessful in the auction or purchase, or (ii) Borrower
consummates the purchase of the oil and gas properties.  Any
fundings pursuant to an auction letter or letter of guarantee will be treated as
an advance on the Revolving Loan and will be secured by the Security Documents. 
Borrower agrees to pay to Lender its customary fees for issuance of each auction
letter and letter of guarantee.


(f)        Borrower agrees to pay to Lender the following fees that are non-
refundable and earned by Lender upon execution of this Loan Agreement unless
otherwise stated:


(i)         Upon execution of this Loan Agreement, Borrower agrees to pay
Lender an Origination Fee in the amount of $9,375.00.


(ii)        Borrower agrees to pay to Lender an Unused Fee equal to three-
eighths of one percent (0.375%) per annum (computed on the basis of actual days
elapsed and as if each calendar year consisted of 360 days) of the average for
the period of calculation of an amount determined daily equal to the difference
between the Borrowing Base and the sum of the following (collectively the
“Aggregate Exposure”): (i) the aggregate outstanding principal balance of the
Revolving Loan at such time, plus (ii) the LC Exposure.  This Unused Fee is
payable quarterly within ten (10) days of Borrower’s receipt of an invoice from
Lender, setting forth evidence of the calculation of the Unused Fee for the
preceding calendar quarter.


(iii)       Borrower agrees to pay to Lender a Letter of Credit Fee equal to the
greater of (x) $500 or (y) two percent (2.0%) per annum, calculated on the
aggregated stated amount of each Letter of Credit for the stated duration
thereof (computed on the basis of actual days elapsed as if each year consisted
of 360 days), due upon issuance.  Any renewal or extension of a Letter of Credit
will be treated as a new issuance for the purpose of the Letter of Credit fees.


(iv)       Upon each subsequent unscheduled redetermination of the Borrowing
Base requested by Borrower, Borrower will pay a Redetermination Fee in the
amount of $5,000.00, in addition to applicable fees.
 

--------------------------------------------------------------------------------

TENGASCO, INC.
March 16, 2017
Page 4 of 34
 
(g)       The Revolving Loan, all other loans now or hereafter made by Lender to
Borrower, and any renewals or extensions of or substitutions for those loans,
will be referred to collectively as the “Loans.”  The Revolving Note, all other
promissory notes now or hereafter payable by Borrower to Lender, and any
renewals or extensions of or substitutions for those notes, will be referred to
collectively as the “Notes.”


(h)       So long as there are no amounts outstanding on the Revolving Note, no
outstanding Letters of Credit, and no outstanding Hedge Transactions with Lender
or any Hedge Provider, Borrower may terminate the Revolving Loan by providing
three (3) days written notice to Lender.  After Borrower has provided such
notice to Lender, Borrower may not make any additional advances on the Revolving
Loan, request the issuance of any Letter of Credit, or enter into any Hedge
Transaction with Lender or any Hedge Provider.  Upon expiration of the three
day notice, this Loan Agreement shall terminate, except for any provisions that
expressly survive the termination.


2.             Collateral.  (a)  Payment of the Notes, the Hedge Liabilities (as
defined below), all obligations with respect to Letters of Credit, all other
obligations, fees, and expenses due pursuant to this Loan Agreement or the other
Loan Documents, all obligations, fees, and expenses with respect to treasury and
cash management services, and all other secured indebtedness under the Security
Documents (collectively the “Secured Obligations”) will be secured by the first
liens and first security interests created or described in the following
(collectively the “Security Documents”): (i) a Kansas Mortgage, Assignment of
Production, Security Agreement and Financing Statement dated as of June 29,
2006, executed by Tengasco, Inc. and Tennessee Land & Mineral Corporation
originally in favor of Citibank Texas, N.A. (now known as Citibank, N.A.) and
now in favor of Lender, as from time to time amended (the “Mortgage”); (ii) a
Security Agreement (the “Security Agreement”) dated March 16, 2017, executed by
Borrower in favor of Lender, and covering all personal property of Borrower; and
(iii) any other security documents now or hereafter executed in connection with
the Loans, the Hedge Liabilities, or any other Secured Obligations. All oil and
gas properties now or hereafter mortgaged to Lender by Borrower, including the
oil and gas properties covered by the Mortgage will be referred to as the
“Properties.”  If requested by Lender, Borrower will execute in favor of Lender
mortgages, deeds of trust, security agreements, or amendments, in Proper Form
(as defined below), mortgaging any additional oil and gas properties and all
additional interests in the Properties acquired by Borrower so that Lender will
continuously maintain under mortgage not less than eighty percent (80%) of the
aggregate present value (as calculated by Lender in its sole discretion in
accordance with the methods set forth below for the Borrowing Base) assigned to
Borrower’s oil and gas properties based upon Lender’s most-recent in-house
evaluation.  The term “Proper Form” means in form, substance, and detail
satisfactory to Lender in its sole discretion.
 

--------------------------------------------------------------------------------

TENGASCO, INC.
March 16, 2017
Page 5 of 34
 
(b)       (i) Payment of the Secured Obligations are guaranteed by each
Guarantor pursuant to a Restated Guaranty (collectively the “Guaranties” and
each a “Guaranty”).  The Secured Obligations shall also be guaranteed by all
existing and hereafter acquired companies, subsidiaries, or partnerships of
Borrower; and Borrower agrees to cause all such companies, subsidiaries, and
partnerships to execute and deliver guaranties in Proper Form to Lender;
provided, however, that notwithstanding the provisions of any Guaranties, to the
extent that a Guarantor is not an “eligible contract participant” and is not
deemed to be an “eligible contract participant” by virtue of the keepwell
covenant set forth in Subparagraph (ii) of Subsection (b) of Section 2 below, in
either case, when required under the Commodity Exchange Act, the Hedge
Liabilities that are guaranteed under such Guarantor’s Guaranty shall exclude
any Excluded
Swap Obligation.  As used in this Loan Agreement, the following terms have the
meanings assigned below:


(1)          “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C.
§ 1 et seq.), as amended from time to time, any successor statute, and all
regulations promulgated thereunder.


(2)          “Excluded Swap Obligation” means, with respect to any Guarantor,
any Hedge Liability if, and to the extent that, all or a portion of the Guaranty
of such Guarantor of, or the grant by such Guarantor of a security interest to
secure, as applicable, such Hedge Liability (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act, or any rule, regulation, or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof), by virtue of such Guarantor’s failure
to constitute an “eligible contract participant,” as defined in the Commodity
Exchange Act, at the time the guarantee of such Guarantor or grant of security
by such Guarantor becomes or would become effective with respect to such Hedge
Liability.  If a Hedge Liability arises under a master agreement governing more
than one Hedge Liability, such exclusion shall apply only to the portion of such
Hedge Liabilities that is attributable to the Hedge Liability for which such
guarantee or security interest, as applicable, is or becomes illegal.


(3)          “Qualified ECP Guarantor” means, in respect of any Hedge Liability,
each Guarantor that is not an individual and that has total assets exceeding
$10,000,000.00 at the time the relevant guarantee or grant of the relevant
security interest becomes effective with respect to such Hedge Liability, or
such other person as constitutes an “eligible contract participant” under the
Commodity Exchange Act, and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell covenant under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
 

--------------------------------------------------------------------------------

TENGASCO, INC.
March 16, 2017
Page 6 of 34
 
(4)          “Subsidiaries” shall mean entities for which Borrower owns,
directly or indirectly, interests having more than fifty-one percent (51%) of
the outstanding ownership or fifty-one percent (51%) of the ordinary voting
power for the election of directors or managers of such entity.


(ii)        Borrower and each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally, and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each Guarantor
to honor all of its obligations under its respective Guaranty in respect of
Hedge Liabilities; provided, however, that each Qualified ECP Guarantor shall
only be liable under this Subparagraph (ii) for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Subparagraph (ii), or otherwise under its own Guaranty, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount.  The obligations of each Qualified ECP Guarantor under
this Subparagraph (ii) shall remain in full force and effect until discharged. 
Each Qualified ECP Guarantor intends that this Subparagraph (ii) constitute, and
this Subparagraph (ii) shall be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of each other Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.  The terms and
provisions of this Subparagraph (ii) of Subsection (b) of Section 2 are hereby
incorporated by reference into each of the Guaranties.


(c)       In connection with the Mortgage and at such time as Lender requires
Borrower to mortgage additional oil and gas properties, Borrower shall, upon
request of Lender, deliver to Lender title opinions and/or other title
information acceptable to Lender  covering at least eighty percent (80%) of the
present value (as determined by Lender in the manner set forth for Borrowing
Base determinations below) of the Properties and the oil and gas properties
which are to become Properties, along with such other information regarding
title as Lender shall reasonably request, all in Proper Form and from attorneys
or landmen acceptable to Lender. Lender reserves the right to immediately
exclude any oil and gas property from the Borrowing Base if Lender learns of any
material title issue with respect to the oil and gas property or if Lender’s
review of Borrower’s title to the oil and gas property indicates that Borrower’s
title is unacceptable to Lender, in its sole discretion.
 

--------------------------------------------------------------------------------

TENGASCO, INC.
March 16, 2017
Page 7 of 34
 
(d)       After an Event of Default (as defined below) that remains uncured
after the expiration of any notice and cure period required by this Loan
Agreement, or if there is an existing Borrowing Base deficiency that is not
addressed by Borrower in accordance with Subsection (b) of Section 3 below,
Lender reserves the right to require Borrower to set up a lockbox account to be
managed by Lender for the purpose of collection of production proceeds
attributable to Borrower’s interest in the Properties.  Borrower agrees that
upon Lender’s election to require the lockbox after an Event of Default, Lender
will receive the proceeds of oil and gas produced from or attributable to
Borrower’s interest in the Properties for application to the Secured Obligations
in such order as Lender shall determine in its discretion; and Borrower hereby
directs all production purchasers or operators distributing proceeds to pay
Borrower’s distributions attributable to Borrower’s interest in the Properties
directly to Lender, if Lender so elects.  All production proceeds attributable
to the Properties received in the lockbox account by Lender that are
attributable to another person’s or entities’ interest in the Properties shall
be released immediately to Borrower upon Borrower’s request.  All production
proceeds attributable to Borrower’s interest in the Properties received in the
lockbox account by Lender in excess of the current scheduled monthly payment and
any other fees or expenses owed to Lender will be transferred to Borrower at the
end of each month for its use consistent with the provisions of this Loan
Agreement, so long as there is no existing Event of Default.  If the production
proceeds attributable to Borrower’s interest in the Properties received by
Lender during any month are not sufficient to make the scheduled monthly
payment, Borrower will pay Lender the deficiency within ten (10) days. 
Contemporaneously with the execution of this Loan Agreement, Borrower will sign
and deliver to Lender letters in lieu of transfer orders to all purchasers of
production directing those parties to pay all proceeds attributable to
Borrower’s interest in the Properties to the lockbox account, and these letters,
signed in blank, will be held by Lender until such time as Lender elects to
require the lockbox after an Event of Default in accordance with this Subsection
(d) of Section 2.


(e)       Unless a security interest would be prohibited by law or would render
a nontaxable account taxable, Borrower grants to Lender a contractual possessory
security interest in, and hereby assigns, pledges, and transfers to Lender all
Borrower’s rights in any deposits or accounts now or hereafter maintained with
Lender (whether checking, savings, or any other account), excluding, however,
accounts maintained by Borrower at Lender for the purpose of revenue
distribution to third parties entitled to those revenues and any other accounts
held by Borrower for the benefit of a third party.  Borrower authorizes Lender,
to the extent permitted by applicable law, to charge or setoff any sums owing on
the Secured Obligations against any and all such deposits and accounts; and
Lender shall be entitled to exercise the rights of offset and banker’s lien
against all such accounts and other property or assets of Borrower with or in
the possession of Lender to the extent of the full amount of the Secured
Obligations.
 

--------------------------------------------------------------------------------

TENGASCO, INC.
March 16, 2017
Page 8 of 34
 
3.             Borrowing Base.  (a) On or about March 31st and September 30th of
each year, and at any other time and from time to time while this Loan Agreement
is in force, Lender may determine or redetermine, in its sole discretion, a
Borrowing Base.  In addition, Lender may require an unscheduled redetermination
at any time and from time to time, and Borrower shall have the right to request
an unscheduled redetermination of the Borrowing Base by Lender once per
six-month period between scheduled redeterminations, and Lender shall conduct
such redetermination using the methods described in this Section.  The term
“Borrowing Base” refers to the designated loan value (as calculated by Lender in
its sole discretion) assigned to the discounted present value of future net
income accruing to Borrower’s oil and gas properties (and related gathering
systems and processing and plant operations) based upon Lender’s in-house
evaluation.  Lender’s determination of the Borrowing Base will use such
methodology, assumptions, and discount rates customarily used by Lender with
respect to credits of a similar size and nature in assigning collateral value to
oil and gas properties and will be based upon such other credit factors or
financial information available to Lender at the time of each determination,
including, without limitation, current market conditions and Borrower’s assets,
liabilities, cash flow, liquidity, business, properties, prospects, management,
and ownership. Borrower acknowledges that increases in the Borrowing Base are
subject to appropriate credit approval by Lender and may be subject to
additional terms and conditions.


(b)       The sum of the outstanding principal balance owing on the Revolving
Notes, plus the LC Exposure (collectively the “Aggregate Exposure”), may not
exceed the Borrowing Base at any time, subject to the payout provisions below in
the event of a Borrowing Base decrease.  A decrease in the Borrowing Base will
result in an immediate decrease in Lender’s commitment under the Revolving
Loan.  If the redetermined Borrowing Base is less than the Aggregate Exposure,
Lender will notify Borrower of the amount of the Borrowing Base and the amount
of the deficiency.  Within ten (10) days after notice is sent by Lender,
Borrower shall provide written notice to Lender of its intention to remedy the
deficiency by one or more of the following:  (i) making a lump sum payment on
the Revolving Note within thirty (30) days after the deficiency notice is sent
by Lender to reduce the Aggregate Exposure to an amount equal to or less than
the new Borrowing Base; or (ii) mortgaging additional collateral, which must be
acceptable to Lender as to type, value, and title, within thirty (30) days after
the deficiency notice is sent by Lender.


(c)       At the time of any redetermination, Lender reserves the right to
establish an equal Monthly Commitment Reduction (“MCR”) amount by which the
Borrowing Base shall be automatically reduced effective as of each calendar
month until the next Borrowing Base redetermination.  Lender’s determination of
the MCR will use such methodology, assumptions, and discount rates customarily
used by Lender with respect to credits of a similar size and nature in
determining commitment reductions and will be based upon such other credit
factors or financial information available to Lender at the time of each
determination, including, without limitation, the economic half-life of the
Properties, and Borrower’s assets, liabilities, cash flow, liquidity, business,
properties, prospects, management, and ownership.  The MCR will initially be set
at zero dollars ($0).  If the Aggregate Exposure shall exceed the Borrowing Base
solely because of an MCR reduction, Borrower shall promptly make a single lump
sum payment in an amount not to exceed the MCR to reduce the Aggregate Exposure
below the Borrowing Base.  If the Aggregate Exposure shall exceed the Borrowing
Base because of a Borrowing Base redetermination (or a Borrowing Base
redetermination combined with a required MCR), Borrower shall have the right to
cure set forth in Subsection (b) above; provided, however, that if the MCR was
applicable before the Borrowing Base redetermination, then the MCR amount will
be due in a lump sum and Lender may continue the MCR at the same amount or
change the MCR effective on the redetermination date.
 

--------------------------------------------------------------------------------

TENGASCO, INC.
March 16, 2017
Page 9 of 34
 
(d)       If Borrower sells, transfers, or otherwise disposes of any oil and gas
properties included in the Borrowing Base that have a present value according to
the reserve report meeting the requirements of Section 9(a)(4) below (the
“Reserve Report”) used for the most-recent Borrowing Base redetermination in
excess of five percent (5%) of the most-recent Borrowing Base, Lender reserves
the right to redetermine the Borrowing Base in accordance with this Section 3,
which redetermination will be in addition to any special redeterminations
permitted to Lender under Subsection (a) above.  Any Borrowing Base deficiency
resulting from
the sale of any oil and gas properties shall be immediately reduced by a single
lump sum payment in an amount not to exceed the net proceeds from the sale of
the oil and gas properties, and any remaining deficiency after the Borrowing
Base redetermination shall be cured by Borrower pursuant to Subsection (b)
above.


4.             Hedges and Swaps.  (a)  Definitions.  As used in this Loan
Agreement and the
Loan Documents, the following terms have the meanings assigned below:


(i)         “ISDA Agreement” means any International Swaps and Derivatives
Association, Inc. master agreement or any similar agreement (with all related
schedules, annexes, exhibits, amendments, and confirmations), now existing or
hereafter entered into by Borrower, as amended, modified, replaced,
consolidated, extended, renewed, or supplemented from time to time.


(ii)        “Hedge Transaction” means all Transactions (as defined in the ISDA
Agreement) and any other commodity swap (including price protection for future
production of oil, gas, or other hydrocarbons or mineral or mining interests and
rights therein), commodity option, interest rate swap (including rate hedge
products), basis or currency or cross- currency rate swap, forward rate, cap,
call, floor, put, collar, future rate, forward agreement, spot contract, or
other credit, price, foreign exchange, rate, equity, equity index option, bond
option, interest rate option, rate protection agreement, currency option, or
other option, or commodities derivative, exchange, risk management, or
protection agreement, or commodity, securities, index, market, or price-linked
transaction or agreement, or any option with respect to any such transaction or
similar transaction or combination of any of the foregoing, now existing or
hereafter entered into by Borrower, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices, indexes, or other
financial measures and whether such transactions or combinations thereof are
governed by or subject to any ISDA Agreement or other similar agreement or
arrangement, including all obligations and liabilities thereunder, and including
all renewals, extensions, amendments, and other modifications or substitutions.
 

--------------------------------------------------------------------------------

TENGASCO, INC.
March 16, 2017
Page 10 of 34
 
(iii)       “Hedge Liabilities” means any and all liabilities and  obligations
of every nature and howsoever created, direct, indirect, absolute, contingent,
or otherwise, whether now existing or hereafter arising, created, or accrued, of
Borrower from time to time owed or owing to any Hedge Provider in connection
with any ISDA Agreement [and each Transaction (as defined in the ISDA Agreement)
and each Confirmation (as defined in the ISDA Agreement)] or any Hedge
Transaction, including, but not limited to, obligations and liabilities arising
in connection with or as a result of early or premature termination,
cancellation, rescission, buy back, reversal, or assignment or other transfer of
a Hedge Transaction, and including any obligations or liabilities under any
Letters of Credit issued in connection with Hedge Transactions to which another
entity is a counter-party, whether for principal, interest (including interest
which, but for the filing of a petition in  bankruptcy with respect to such
obligor, would have accrued on such obligation, whether or not a claim is
allowed for such interest in the related bankruptcy proceedings), reimbursement
obligations, fees, expenses, indemnification, or otherwise.


(iv)      “Hedge Provider” means Lender, any affiliate of Lender, or any other
third party approved by Lender now or hereafter entering into an agreement with
Borrower with respect to any Hedge Transactions; provided, however, it is agreed
and understood that Borrower is not obligated to enter into any Hedge
Transaction and Borrower may hedge at its sole option and election as long as
the terms of such Hedge Transaction are in accordance with the hedging terms in
this Loan Agreement.


(b)       ISDA Agreement.  At Borrower’s sole option and discretion, Borrower
and Hedge Provider may enter into an ISDA Agreement, governing certain Hedge
Transactions available to Borrower from Hedge Provider; provided, however, that
any ISDA Agreement among Borrower and any Hedge Provider must not provide for
any collateral or credit support other than as provided under the Security
Documents.  Borrower may enter into Transactions (as defined in the ISDA
Agreement) subject to the provisions of Confirmations (as defined in the ISDA
Agreement).


(c)       Security.  Upon the written agreement of Borrower and Lender, the
Security Documents and the Guaranties shall secure payment of all Hedge
Liabilities.


(d)       Required Hedges and Termination.  Borrower, at its sole option and
discretion, may enter into Hedge Transactions at such volumes and prices as
Lender may reasonably approve in writing in connection with the Properties
included in the calculation of the Borrowing Base including, without limitation,
those set forth herein.  If Borrower elects to enter into a Hedge Transaction,
to the extent any Hedge Transaction is used in calculation of the Borrowing Base
even if not required, then such Hedge Transaction cannot be cancelled,
liquidated, or “unwound” without the prior written consent of Lender.
 

--------------------------------------------------------------------------------

TENGASCO, INC.
March 16, 2017
Page 11 of 34
 
(e)       Hedging Limitations.  Borrower shall not enter into any Hedge
Transaction related to crude oil, natural gas, or other commodities, except
hedging approved in writing by Lender and except for Hedge Transactions which
meet the following requirements:


(i)         Hedge Transactions resulting in a cap or ceiling on the price to be
received by Borrower, involving in the aggregate at any time not more than
eighty percent (80%) of Borrower’s anticipated production from its proved
developed producing oil and gas
properties (as forecast in Lender’s most recent  engineering valuation of
Borrower’s oil and gas properties) and calculated separately for oil and for
natural gas; provided, however, that Borrower may enter into Hedge Transactions
resulting only in a floor price per barrel or mcf that exceed these volume
limitations to the extent that Borrower reasonably anticipates increased
production from its oil and gas properties; and


(ii)        Hedge Transactions that would not result in a cap or ceiling price
per barrel or mcf lower than the base case price used by Lender in the
most-recent engineering evaluation of Borrower’s oil and gas properties,
adjusted for variances between the hedging price and Borrower’s actual product
price as determined by Lender, or otherwise at hedging prices acceptable to
Lender; and


(iii)       Hedge Transactions that would result in a cap or ceiling price per
barrel or mcf higher than or equal to the base case price used by Lender in the
most-recent engineering evaluation of Borrower’s oil and gas properties,
adjusted for variances between the hedging price and Borrower’s actual product
price as determined by Lender, or otherwise at hedging prices acceptable to
Lender; and


(iv)      Hedge Transactions that would result in a fixed price per barrel or
mcf higher than or equal to the base case price used by Lender in the
most-recent engineering evaluation of Borrower’s oil and gas properties,
adjusted for variances between the hedging price and Borrower’s actual product
price as determined by Lender, or otherwise at hedging prices acceptable to
Lender; and


(v)       Hedge Transactions that include a “price floor” or comparable
financial hedge or risk management agreement acceptable to Lender in all
respects (including, without limitation, price and term); and


(vi)      Hedge Transactions that are each for a period not to exceed
twenty-four (24) months or twelve (12) months beyond the Maturity Date; and


(vii)     Hedge Transactions where, in each case, the underlying contracts are
with Hedge Provider, as counterparty, with a counter-party (or the parent entity
thereof) approved in writing by Lender and who at the time the contract is made
has long-term obligations rated BBB+ or better by Standard & Poor’s Ratings
Group or Baa1 or better by Moody’s Investors Services, Inc., or with a
counter-party that is otherwise approved by Lender in writing; and
 

--------------------------------------------------------------------------------

TENGASCO, INC.
March 16, 2017
Page 12 of 34
 
(viii)    Hedge Transactions that are not effective at concurrent or overlapping
periods of time on the same volumes of production on both a physical and
financial basis, unless the combined volumes are in compliance with the volume
limitations set forth above; and


(ix)       Hedge Transactions with respect to which no margin account is
established or maintained and which provide for no collateral security or posted
collateral to be due from Borrower under any circumstances, other than the
security provided to Hedge Providers under the Security Documents; and


(x)        Hedge Transactions that are otherwise in form, content, and substance
acceptable to Lender.


At its sole option and discretion, Borrower may also enter into swaps, collars,
floors, caps, options, corridors, or other contracts, as such terms are commonly
known within the capital markets, which are intended to reduce or eliminate the
risk of fluctuation in interest rates for the purpose and effect of fixing and
capping interest rates on a principal amount of indebtedness of Borrower;
provided that (A) the floating rate index of each such contract generally
matches the index used to determine the floating rates of interest on the
corresponding indebtedness of Borrower to be hedged by such contract and the
interest rate exposure would not cause the notional amount of all such Hedge
Transactions then in effect for the purpose of hedging interest rate exposure to
exceed seventy-five percent (75%) of the total consolidated funded indebtedness
of Borrower projected to be outstanding for any period covered by such Hedge
Transaction, and (B) Borrower shall not establish or maintain any margin
accounts with respect to such contracts.


(f)        Speculation.  Borrower shall not invest for speculative purposes in
any
Hedge Transactions or in any other options, futures, or derivatives.


(g)       Third Party Hedge Transactions.  If a Hedge Transaction is entered
into with an outside counter-party, (i) notwithstanding Subsection (d) of
Section 1 of this Loan Agreement, Lender shall not be required to provide any
Letter of Credit with respect to any margin call on the Hedge Transactions,
unless Lender, in its sole discretion, agrees to do so; and (ii) Borrower shall
collaterally assign and pledge in favor of Lender a first-priority continuing
security interest in the applicable trading account and the Hedge Transactions,
including the Hedge Transactions listed in Schedule 1 attached, as additional
security for the Secured Obligations. In connection therewith, Borrower shall
execute and deliver to Lender such security agreements, control agreements, and
financing statements as deemed appropriate by Lender to create and perfect the
continuing security interest therein.
 

--------------------------------------------------------------------------------

TENGASCO, INC.
March 16, 2017
Page 13 of 34
 
5.             Conditions Precedent.  (a)  The obligation of Lender to make the
initial advance on the Revolving Loan is subject to Borrower’s satisfaction, in
Lender’s sole discretion, of the following conditions precedent:


(1)        Lender’s receipt and satisfactory review by Lender of the 2017
year-to-date financial statements of Borrower, including a balance sheet, an
income statement, and a cash flow statement, prepared in conformity with
generally accepted accounting principles, consistently applied (“GAAP”).


(2)        Borrower shall be in compliance in all material respects with all
existing obligations, there shall be no default at closing, and all
representations and warranties in connection with existing obligations must be
true in all material respects.


(3)        the negotiation, execution, and delivery of Loan Documents in Proper
Form, including, but not limited to, the following:


(i)           this Loan Agreement;
(ii)          the Revolving Note;
(iii)         the Security Documents;
(iv)         the Guaranties; and
(v)          Borrowing Resolution.


(4)        satisfactory evidence that Lender holds perfected liens and security
interests in all collateral for the Secured Obligations, subject to no other
liens or security interests other than the Permitted Liens (as defined below).


(5)        receipt and satisfactory review by Lender of a Reserve Report for the
Borrowing Base properties.


(6)        there shall not have occurred any result, occurrence, condition,
change, fact, event, circumstance, or effect that, individually or in the
aggregate, has caused or would reasonably be expected to cause a material
adverse change in (i) the financial condition, business, assets, properties,
liabilities (actual and contingent), operations or results of operations of
Borrower or Guarantor or any subsidiaries, (ii) the ability of Borrower or
Guarantor or any subsidiaries to own their assets and conduct business in the
ordinary course as presently owned and conducted, or (iii) the ability of
Borrower or Guarantor or any subsidiaries to perform their obligations under or
consummate the transactions contemplated by the Loan Documents (collectively
“Material Adverse Change”).
 

--------------------------------------------------------------------------------

TENGASCO, INC.
March 16, 2017
Page 14 of 34
 
(7)        there being no order or injunction or other pending or threatened
litigation in which there is a reasonable possibility, in Lender’s judgment, of
a decision which could result in a Material Adverse Change.


(8)        Lender shall have completed and approved a review of title to
Borrower’s oil and gas properties, including the Borrowing Base properties, and
the results of such review shall be acceptable to Lender in its sole discretion.


(9)        Lender’s receipt and review, with results satisfactory to Lender and
its counsel, of information regarding litigation, tax, accounting, insurance,
pension liabilities (actual or contingent), real estate leases, material
contracts, debt agreements, property ownership, and contingent liabilities of
Borrower.
 
(10)      Borrower’s establishment of an operating account with Lender.
 
(11)      Borrower shall deliver legal opinions in Proper Form, from Borrower’s
counsel, regarding Borrower’s authority, and other matters reasonably required
by Lender.


(12)      Borrower shall deliver certificates of the appropriate government
officials of the state of incorporation of Borrower as to the existence and good
standing of Borrower, dated within ten (10) days prior to the date of this Loan
Agreement.


(b)       Lender will not be obligated to make the Loans or any subsequent
advance on the Loans or issue any Letter of Credit, if, prior to the time that a
loan or advance is made or a Letter of Credit is issued, (i) there has been any
Material Adverse Change, (ii) any representation or warranty made by Borrower in
this Loan Agreement or the other Loan Documents is untrue or incorrect in any
material respect as of the date of the advance or loan,  (iii) Lender has not
received all Loan Documents appropriately executed by Borrower, each Guarantor,
and all other proper parties, (iv) Lender has requested that Borrower or any
Guarantor execute additional loan or security documents and those documents have
not yet been properly executed, delivered, and recorded, (v) Borrower is not in
compliance with the Borrowing Base and all reporting requirements, or (vi) an
Event of Default (as defined below) has occurred and is continuing.


6.             Representations and Warranties.  (a)  Borrower hereby represents
and warrants to Lender as follows:
 

--------------------------------------------------------------------------------

TENGASCO, INC.
March 16, 2017
Page 15 of 34
 
(1)       The execution, delivery, and performance of this Loan Agreement, the
Notes, the Security Documents, and all of the other Loan Documents by Borrower
have been duly authorized by Borrower’s board of directors, and this Loan
Agreement, the Notes, the Security Documents, and all of the other Loan
Documents executed by Borrower constitute legal, valid, and binding obligations
of Borrower, enforceable in accordance with their respective terms;


(2)       The execution, delivery, and performance of this Loan Agreement, the
Notes, the Security Documents, and the other Loan Documents by Borrower, and the
consummation of the transaction contemplated, do not require the consent,
approval, or authorization of any third party and do not and will not conflict
with, result in a violation of, or constitute a default under (i) any provision
of Borrower’s certificate of incorporation or bylaws or any other agreement or
instrument binding upon Borrower, or (ii) any law, governmental regulation,
court decree, or order applicable to Borrower;


(3)        Each financial statement of Borrower, now or hereafter supplied to
Lender, was (or will be) prepared in accordance with GAAP, in Proper Form, and
truly discloses and fairly presents in all material respects Borrower’s
financial condition as of the date of each such statement, and there has been no
Material Adverse Change subsequent to the date of the most recent financial
statement supplied to Lender;


(4)        There are no actions, suits, or proceedings pending or, to Borrower’s
knowledge, threatened against or affecting Borrower or the Properties, before
any court or governmental department, commission, or board, which, if determined
adversely, would reasonably be expected to cause a Material Adverse Change;


(5)        Borrower has filed all federal, state, and local tax reports and
returns required by any law or regulation to be filed and has either duly paid
all taxes, duties, and charges indicated due on the basis of such returns and
reports, or made adequate provision for
the payment thereof, and the assessment of any material amount of additional
taxes in excess of those paid and reported is not reasonably expected;


(6)        Borrower is in compliance in all material respects with all
applicable provisions of the Employee Retirement Income Security Act of 1974, as
amended or recodified from time to time (“ERISA”); Borrower has not violated any
provision of any “defined benefit plan” (as defined in ERISA) maintained or
contributed to by Borrower (each a “Plan”); no “Reportable Event” as defined in
ERISA has occurred and is continuing with respect to any Plan initiated by
Borrower, unless the reporting requirements have been waived by the Pension
Benefit Guaranty Corporation; and Borrower has met its minimum funding
requirements under ERISA with respect to each Plan;
 

--------------------------------------------------------------------------------

TENGASCO, INC.
March 16, 2017
Page 16 of 34
 
(7)        Borrower has disclosed to Lender all of the terms of all material
agreements affecting Borrower’s oil and gas properties or its operations,
including all gas balancing agreements and advance payment contracts;


(8)        Borrower certifies that Borrower has no existing subsidiaries or
other entities owned by Borrower except those disclosed on Schedule 2 attached;


(9)        As of the date of this Loan Agreement, Borrower has entered into no 
existing ISDA Agreements or Hedge Transactions with any parties except those
disclosed on Schedule 1 attached;


(10)      (i)          Borrower is not in violation of any laws relating to
terrorism or money laundering, including Executive Order No. 13224 and the USA
Patriot Act (collectively “Anti-Terrorism Laws”) or knowingly engaging in or
conspiring to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law.


(ii)          Borrower is not any of the following (each a “Blocked Person”): 
(A)  a person or entity that is listed in the annex, to, or is otherwise subject
to the provisions of, Executive Order No. 13224; (B) a person or entity owned or
controlled by, or acting for or on behalf of, any person or entity that is
listed in the annex to, or is otherwise subject to the provisions of, Executive
Order No. 13224; (C) a person or entity with which any bank or other financial
institution is prohibited from dealing or otherwise engaging in any transaction
by any Anti-Terrorism Law; (D) a person or entity that commits, threatens or
conspires to commit or supports “terrorism” as defined in Executive Order No.
13224; or (E) a person or entity who is affiliated with any person or entity
covered by this Subsection.


(iii)         Borrower does not (i) conduct any business or engage in making or
receiving any contribution of funds, goods, or services to or for the benefit of
any Blocked Person, or (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224.


(iv)         Borrower is not in violation of any rules or regulations
promulgated by the Office of Foreign Asset Controls (“OFAC”) or of any economic
or trade sanctions or administered and enforced by OFAC, or is not conspiring to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
rules or regulations promulgated by OFAC.


(b)       Each Guarantor hereby represents and warrants as follows:
 

--------------------------------------------------------------------------------

TENGASCO, INC.
March 16, 2017
Page 17 of 34
 
(1)        This Loan Agreement and the Guaranty executed by each Guarantor
constitute legal, valid, and binding obligations of each Guarantor, enforceable
in accordance with their respective terms;


(2)        There are no actions, suits, or proceedings pending or threatened
against or affecting any Guarantor, before any court or governmental department,
commission, or board, which, if determined adversely, would reasonably be
expected to cause a Material Adverse Change with respect to any Guarantor; and


(3)       Each Guarantor has filed all federal, state, and local tax reports and
returns required by any law or regulation to be filed and has either duly paid
all taxes, duties, and charges indicated due on the basis of such returns and
reports, or made adequate provision for the payment thereof, and the assessment
of any material amount of additional taxes in excess of those paid and reported
is not reasonably expected.


7.             Covenants. (a)  Until the Loans, the Hedge Liabilities, and all
other Secured Obligations are fully paid and satisfied, no Letters of Credit are
outstanding, and any commitment of Lender under this Loan Agreement is
terminated, each of Borrower and Guarantors shall, unless Lender otherwise
consents in writing:


(1)        (i) Maintain its existence in good standing in the state of its
formation, maintain its authority to do business in all other states in which
either is required to qualify, and maintain full legal capacity to perform all
its obligations under this Loan Agreement and the Loan Documents, (ii) continue
to operate its business as presently conducted and preserve and maintain the
rights, licenses, permits, privileges, and franchises material to the conduct of
its business, (iii) not permit Peter Salas (individually and collectively with
his other entities) to hold less than 30% of the outstanding and issued shares
of Borrower at any time, (iv) not permit its dissolution, liquidation, or other
termination of existence or forfeiture of right to do business, (v) not form any
subsidiary without notifying Lender in writing at least thirty (30) days in
advance, (vi) not permit a merger or consolidation (unless Borrower is the
surviving entity), and (vii) not acquire all or substantially all of the assets
of any other entity without first notifying Lender in writing at least thirty
(30) days in advance.
 

--------------------------------------------------------------------------------

TENGASCO, INC.
March 16, 2017
Page 18 of 34
 
(2)        Manage the Properties in an orderly and efficient manner consistent
with good business practices, and perform and comply in all material respects
with all statutes, rules, regulations, and ordinances imposed by any
governmental unit upon the Properties, Borrower, or its operations, except where
the failure to do so could not reasonably be expected to result in a Material
Adverse Change, including, without limitation, (i) the Natural Gas Policy Act of
1978, (ii) all environmental laws, and (iii) all permits, licenses,
registrations, approvals, and authorizations (x) related to any natural or
environmental resource or media located on, above, within, related to or
affected by any Properties, (y) required for the performance of the operations
of Borrower, or (z) applicable to the use, generation, handling, storage,
treatment, transport, or disposal of any hazardous substances; use its best
efforts to cause all employees, agents, contractors, subcontractors, while such
are acting within the scope of their relationship with Borrower, to comply with
all such laws as may be necessary or appropriate to enable Borrower to so
comply; and not do anything or permit anything to be done that would subject any
of the Properties to any remedial obligations under any environmental law,
assuming disclosure to applicable governmental authorities of all relevant
facts, conditions, and circumstances.


(3)        Maintain insurance as customary in the industry or as reasonably
required by Lender, including but not limited to, casualty, comprehensive
property damage, commercial general liability, and other insurance, including
worker’s compensation (if necessary to comply with law), naming Lender as an
additional insured and a loss payee, as applicable, and containing provisions
prohibiting their cancellation without prior written notice to Lender, and
provide Lender with evidence of the continual coverage of those policies prior
to the lapse of any policy.


(4)        Not sell, assign, transfer, or otherwise dispose of all or any
interest in the Properties, any oil and gas properties included in the Borrowing
Base, or any other material assets, except for (i) the sale of hydrocarbons in
the ordinary course of business, (ii) the sale or transfer of equipment that is
no longer necessary for the business of Borrower or that is replaced by
equipment of at least comparable value and use, (iii) the sale of oil and gas
properties having an aggregate present value according to the Reserve Report
used for the most- recent Borrowing Base redetermination less than five percent
(5%) of the most-recent Borrowing Base per fiscal year, and (iv) the sale of oil
and gas properties having an aggregate present value according to the Reserve
Report used for the most-recent Borrowing Base redetermination in excess of five
percent (5%) of the most-recent Borrowing Base per fiscal year, with the prior
written consent of Lender, provided that Lender shall not unreasonably withhold
its consent for any sale, farmout, farmin, or other disposition of any oil and
gas properties or any interest therein, so long as: (x) the net sales proceeds
received by Borrower are equal to or greater than the net present value of the
proved developed producing oil and gas reserves attributable to such properties
or interest, as of the most recent redetermination date (scheduled or otherwise)
discounted at nine percent (9%); (y) any resulting Borrowing Base deficiency
after exclusion of the sale properties from the Borrowing Base is immediately
eliminated by a single lump sum payment; and (z) there is no existing Event of
Default.


(5)        Promptly inform Lender of (i) any Material Adverse Change, (ii) all
litigation and claims which would reasonably be expected to cause a Material
Adverse Change, (iii) all actual or contingent material liabilities of Borrower,
(iv) any change in name, identity, or structure of Borrower, and (v) any
uninsured or partially insured loss of any collateral through fire, theft,
liability, or property damage.
 

--------------------------------------------------------------------------------

TENGASCO, INC.
March 16, 2017
Page 19 of 34
 
(6)        Maintain Borrower’s books and records in accordance with GAAP, and
permit Lender to examine, audit, and make and take away copies or reproductions
of Borrower’s books and records, reasonably required by Lender, at all
reasonable times; and permit such persons as Lender may designate at reasonable
times to visit and inspect the Properties and examine all records with respect
to the Properties; and pay for the reasonable cost of such examinations, audits,
and inspections required by Lender.


(7)        Pay and discharge when due all indebtedness and obligations,
including without limitation, all assessments, taxes, governmental charges,
levies, and liens, of every kind and nature, imposed upon Borrower or the
Properties, prior to the date on which penalties would attach, and all lawful
claims that, if unpaid, might become a lien or charge upon the Properties,
income, or profits, and pay all trade payables and other current liabilities
incurred in the ordinary course of business within ninety (90) days of their due
date; provided, however, Borrower will not be required to pay and discharge any
such indebtedness, obligation, payable, assessment, tax, charge, levy, lien, or
claim, so long as (i) the same shall be contested in good faith by appropriate
judicial, administrative, or other legal proceedings, and (ii) Borrower has
established adequate reserves with respect to such contested indebtedness,
obligation, payable, assessment, tax, charge, levy, lien, or claim in accordance
with GAAP.


(8)        Not directly or indirectly create, incur, assume, or permit to exist
any indebtedness (including guaranties), secured or unsecured, absolute or
contingent, except for the following (the “Permitted Indebtedness”):  (i) the
indebtedness to Lender, (ii) any trade payables, taxes, and current liabilities
incurred in the ordinary course of business, not to exceed $500,000.00 in the
aggregate, (iii) the existing indebtedness disclosed in Schedule 3 attached,
(iv) obligations related to Hedge Transactions permitted by this Loan Agreement,
and (v) additional indebtedness secured by purchase money security interests
that attach solely to the asset acquired, not to exceed $300,000.00 in the
aggregate.
 

--------------------------------------------------------------------------------

TENGASCO, INC.
March 16, 2017
Page 20 of 34
 
(9)        Not mortgage, collaterally assign, hypothecate, pledge, or encumber,
and not create, incur, or assume any lien or security interest on or in, the
Properties (or any interest in the Properties), any oil and gas properties
included in the calculation of the Borrowing Base, or any of Borrower’s property
or assets, except the following (collectively the “Permitted Liens”):  (i) those
in favor of Lender, (ii) those existing and disclosed to Lender in writing,
(iii) liens for taxes not delinquent or being contested in good faith, (iv)
landlord’s liens, vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’,
suppliers’, workers’, materialmen’s, construction, or other like liens with
respect to obligations not overdue or being contested in good faith, (v) liens
resulting from deposits to secure the payments of workers’ compensation or
social security, (vi) purchase money security interests, capital leases, or
construction liens that attach solely to the asset acquired, leased, or
constructed, that secure indebtedness in an amount less than the cost and the
fair market value of the asset acquired or constructed, and that are in an
aggregate amount not to exceed $300,000.00, (vii) contractual liens that arise
in the ordinary course of business under or in connection with operating
agreements, oil and gas leases, farm-out agreements, contracts for the sale,
transportation, or exchange of oil and natural gas, unitization and pooling
declarations and agreements, area of mutual interest agreements, marketing
agreements, processing agreements, development agreements, gas balancing or
deferred production agreements, injection, repressuring, and recycling
agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements which are usual and
customary in the oil and gas business and are for claims which are not
delinquent or which are being contested in good faith, (viii) rights of set-off
or similar rights and remedies and burdening only accounts or other funds
maintained with a depository institution, and (ix) easements, restrictions,
servitudes, permits, conditions, covenants, exceptions, or reservations for the
purpose of roads, pipelines, transmission lines, transportation lines,
distribution lines, and other like purposes, or for the joint or common use of
real estate, rights of way, facilities, and equipment, that do not secure any
monetary obligations and which in the aggregate do not materially impair the use
of such Properties for the purposes of which such Properties are held by the
Borrower or materially impair the value of such Properties subject thereto.


(10)      Not make any loans, advances, dividends, or other distributions to any
party, including without limitation, shareholders, officers, directors,
partners, joint venturers, members, managers, relatives, or affiliates, or any
profit sharing or retirement plan.


(11)      Not purchase, acquire, redeem, or retire any stock or other ownership
interest in Borrower; and not permit any transaction or contract with any
affiliates or related parties, except at arms length and on market terms.


(12)      Maintain its primary depository accounts and principal banking
relationship at Lender.


(13)      INDEMNIFY LENDER AGAINST ALL LOSSES, LIABILITIES, WITHHOLDING AND
OTHER  TAXES, CLAIMS, DAMAGES, OR EXPENSES RELATING TO THE LOANS, THE LOAN
DOCUMENTS, OR BORROWER’S USE OF THE LOAN PROCEEDS, INCLUDING BUT NOT LIMITED TO
ATTORNEYS AND OTHER PROFESSIONAL FEES AND SETTLEMENT COSTS, BUT EXCLUDING,
HOWEVER, THOSE CAUSED SOLELY BY OR RESULTING SOLELY FROM ANY GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT BY LENDER; AND THIS INDEMNITY SHALL SURVIVE THE TERMINATION
OF THIS LOAN AGREEMENT.
 

--------------------------------------------------------------------------------

TENGASCO, INC.
March 16, 2017
Page 21 of 34
 
(14)      Comply in all material respects with all applicable provisions of
ERISA, not violate any provision of any Plan, meet its minimum funding
requirements under ERISA with respect to each Plan, and notify Lender in writing
of the occurrence and nature of any Reportable Event or Prohibited Transaction,
each as defined in ERISA, or any funding deficiency with respect to any Plan.


(15)      Not (i) conduct any business or engage in any transaction or dealing
with any Blocked Person, including the making or receiving of any contribution
of funds, goods, or services to or for the benefit of any Blocked Person; (ii)
deal in, or otherwise engage in any transaction relating to, any properties or
assets or interests in properties or assets blocked pursuant to Executive Order
No. 13224; or (iii) engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, (x) any of the prohibitions set forth in Executive Order No. 13224 or
the USA Patriot Act, or (y) any prohibitions set forth in the rules or
regulations issued by OFAC.


(16)      If Borrower now or hereafter acquires any wholly-owned subsidiary or
owns any issued and outstanding capital stock or partnership interests of any
companies or partnerships, Borrower shall sign and deliver to Lender within
fifteen (15) days a pledge agreement in Proper Form, creating a first-priority
security interest covering the issued and outstanding capital stock or
partnership interests of all existing and hereafter acquired companies,
subsidiaries, or partnerships of Borrower, and Borrower shall cause the wholly-
owned subsidiary to sign and deliver to Lender within fifteen (15) days a
guaranty in Proper Form, guaranteeing payment of the Secured Obligations.


(17)      Limit all investments to the following (the “Permitted Investments”): 
(i) direct investments in oil and gas properties or the methane gas or
electricity generation business and related equipment of Borrower, (ii)
investments in wholly-owned subsidiaries engaged in the oil and gas business or
the methane gas or electricity generation business, (iii) deposits, money-market
accounts, and certificates of deposit maintained with Lender, (iv)
readily-marketable direct obligations of the United States of America, or (v)
commercial paper of a domestic issuer if at the time of purchase such paper is
rated in one of the two highest ratings categories of Standard and Poor’s
Corporation or Moody’s Investors Service.


(18)      Execute and deliver, or cause to be executed and delivered, within ten
(10) days of Lender’s written request, any and all other agreements,
instruments, or documents which Lender may reasonably request in order to give
effect to the transactions contemplated under this Loan Agreement and the Loan
Documents, and to grant, perfect, and maintain liens and security interests on
or in the Properties and related collateral, and promptly cure any defects in
the execution and delivery of any Loan Documents.
 

--------------------------------------------------------------------------------

TENGASCO, INC.
March 16, 2017
Page 22 of 34
 
(b)       Until the Loans, the Hedge Liabilities, and all other Secured
Obligations are fully paid and satisfied, no Letters of Credit are outstanding,
any commitment of Lender under this Loan Agreement is terminated, and all other
obligations and liabilities of Guarantor under this Loan Agreement, the
Guaranties, and the other Loan Documents are fully paid and satisfied, each
Guarantor shall, unless Lender otherwise consents in writing:


(1)        Not make any loans, advances, dividends, or other distributions to
any party other than  Borrower;


(2)        Promptly inform Lender of (i) any Material Adverse Change with
respect to any Guarantor, (ii) all litigation and claims which could reasonably
be expected to cause a Material Adverse Change with respect to any Guarantor,
and (iii) all actual or contingent material liabilities of any Guarantor; and


(3)        Execute and deliver, or cause to be executed and delivered, any and
all other agreements, instruments, or documents which Lender may reasonably
request in order to give effect to the transactions contemplated under this Loan
Agreement and the Loan Documents, and promptly cure any defects in the execution
and delivery of any Loan Documents.


8.             Financial Covenants.  Until the Loans, the Hedge Liabilities, and
all other Secured Obligations are fully paid and satisfied, no Letters of Credit
are outstanding, and any commitment of Lender under this Loan Agreement is
terminated, Borrower shall, unless Lender otherwise consents in writing,
maintain the following financial covenants:


(a)       Maintain at the end of each fiscal quarter a Funded Debt to EBITDA
Ratio less than or equal to 3.5 to 1.0.  “Funded Debt to EBITDA Ratio” is
defined as the ratio of (i) the total amount outstanding on the Loans, divided
by (ii) the sum of Borrower’s net income for the prior four fiscal quarters on a
rolling basis, plus, without duplication and to the extent deducted in the
calculation of net income for such period, (1) cash interest expense on all
indebtedness, including the Loans, for the same period, (2) depletion,
depreciation, amortization, accretion related to asset retirement obligations,
and other non-cash charges for the same period, (3) costs associated with
intangible drilling costs for the same period, and minus gains from the sale of
assets (or plus losses from the sale of assets) for the same period; provided,
however, that (i) the mark-to-market values for hedging positions in accordance
with FASB 133 shall be excluded from this calculation until such time as the
gains or losses from the Hedge Transactions are actually realized or the Hedge
Transactions expire; and (ii) EBITDA from acquisitions may only be included in
this covenant after Lender has reviewed and approved pro-forma financial
statements demonstrating the effect of the acquisition.
 

--------------------------------------------------------------------------------

TENGASCO, INC.
March 16, 2017
Page 23 of 34
 
(b)       Maintain at the end of each fiscal quarter an Interest Coverage Ratio
greater than or equal to 3.0 to 1.0.  “Interest Coverage Ratio” is defined as
the ratio of (i) the sum of Borrower’s most recent quarter’s net income, plus,
without duplication and to the extent deducted in the calculation of net income
for such period, (1) interest expense related to the Revolving Loan for the same
period, (2) income taxes for the same period, (3) depreciation, depletion,
amortization, accretion related to asset retirement obligations, and other
non-cash charges for the same period, (4) Exploration Expense for the same
period,  divided by (ii) interest expense related to the Revolving Loan for the
same period; provided, however, that the mark-to-market values for hedging
positions in accordance with FASB 133 shall be excluded from this calculation
until such time as the gains or losses from the Hedge Transactions are actually
realized or the Hedge Transactions expire.  “Exploration Expense” is defined as
the sum of the costs shown on Borrower’s financial statements, prepared
consistently with past statements, under the following categories: (i) drilling
costs, (ii) leasehold costs, (iii) dry hole costs, (iv) geological costs, (v)
geophysical costs, and (vi) delay rentals.


(c)       Maintain at the end of each fiscal quarter a Current Ratio greater
than or equal to 1.0 to 1.0.  “Current Ratio” is defined as the ratio of (x)
Borrower’s current assets to (y) Borrower’s current liabilities. This ratio
excludes current maturity of long-term debt, and the mark-to-market values for
hedging positions in accordance with FASB 133 shall be excluded from this
calculation until such time as the gains or losses from the Hedge Transactions
are actually realized or the Hedge Transactions expire.


Unless otherwise specified, all accounting and financial terms and covenants set
forth above are to be determined according to GAAP, consistently applied.


9.             Reporting Requirements.  (a)  Until the Loans, the Hedge
Liabilities, and all other Secured Obligations are fully paid and satisfied, no
Letters of Credit are outstanding, and any commitment of Lender under this Loan
Agreement is terminated, Borrower shall, unless Lender otherwise consents in
writing, furnish to Lender in Proper Form:


(1)        As soon as available, and in any event within one hundred twenty
(120) days of the end of Borrower’s fiscal year, annual financial statements for
Borrower, consisting of at least a balance sheet, an income statement, a
statement of cash flows, a statement of changes in owners’ equity, and a
statement of contingent liabilities, audited and certified by an independent
certified public accounting firm acceptable to Lender and certified by an
authorized officer of Borrower (i) as being true and correct in all material
aspects to the best of his knowledge, (ii) as fairly reporting in all material
respects the financial condition of Borrower as of the close of the fiscal year
and the results of its operations for the year, and (iii) as having been
prepared in accordance with GAAP;
 

--------------------------------------------------------------------------------

TENGASCO, INC.
March 16, 2017
Page 24 of 34
 
(2)        As soon as available, and in any event within sixty (60) days of the
end of each fiscal quarter, quarterly financial statements for Borrower,
consisting of at least a balance sheet, an income statement, a statement of cash
flows, a statement of changes in owners’ equity, and a statement of contingent
liabilities, for the quarter and for the period from the beginning of the fiscal
year to the close of the quarter, certified by an authorized officer of Borrower
(i) as being true and correct in all material aspects to the best of his
knowledge, (ii) as fairly reporting in all material respects the financial
condition of Borrower as of the close of the fiscal quarter and the results of
its operations for the quarter, and (iii) as having been prepared in accordance
with GAAP, subject to normal year-end adjustments and the absence of footnotes;


(3)        With the quarterly and annual financial statements required above, a
quarterly compliance and borrowing base certificate in the form of Exhibit C
attached, signed by an authorized officer of Borrower and certifying compliance
with the financial covenants, and other matters in this Loan Agreement;


(4)        On or before February 1st and August 1st of each year (and within
thirty (30) days of Lender’s request in connection with a special
redetermination of the Borrowing Base), a current reserve report prepared by an
independent petroleum engineering firm acceptable to Lender, all reports to be 
prepared on a consistent basis in accordance with the customary standards and
procedures of the petroleum industry, estimating the quantity of oil, gas, and
associated hydrocarbons recoverable from the Properties and all of Borrower’s
oil and gas properties, and the projected income and expense attributable to the
Properties and all of Borrower’s oil and gas properties, including, without
limitation, a description of reserves, net revenue interests and working
interests attributable to the reserves, rates of production, gross revenues,
operating expenses, ad valorem taxes, capital expenditures necessary to cause
the Properties and all of Borrower’s oil and gas properties to achieve the rate
of production set forth in the report, net revenues and present value of future
net revenues attributable to the reserves and production therefrom, a statement
of the assumptions upon which the determinations were made and any other matters
related to the operations of the Properties and all of Borrower’s oil and gas
properties and the estimated income therefrom;


(5)        Within fifteen (15) days of filing, copies of Borrower’s federal,
state, and local income tax filings or returns, with all schedules, attachments,
forms, and exhibits;


(6)        As soon as available, and in any event within thirty (30) days after
the end of each calendar quarter, a hedging report setting forth as of the last
business day of such prior fiscal quarter end, a summary of Borrower’s existing
hedging positions under all Hedge Transactions (including physical and financial
hedges, forward agreements or contracts of sale which provide for prepayment for
deferred shipment or delivery of oil, gas, and other commodities), including the
counterparties, type, term, effective date, termination date, and notional
volumes and prices for such volumes, the hedged prices, interest rates, or
exchange rates, as applicable, the current mark-to-market on each Hedge
Transaction, and any new credit support agreements relating thereto not
previously disclosed to Lender;
 

--------------------------------------------------------------------------------

TENGASCO, INC.
March 16, 2017
Page 25 of 34
 
(7)        Within five (5) days of Lender’s request, Borrower shall provide to
Lender full and complete copies of all agreements, documents, and instruments
evidencing all existing Hedge Transactions and such other information regarding
Hedge Transactions as Lender may reasonably request;


(8)        As soon as available, and in any event within sixty (60) days of the
end of each fiscal quarter, a quarterly production report for the trailing
three-month period, on a company basis, showing the net proceeds from the sale
of oil, gas, and associated hydrocarbons produced from the Properties, the
quantity of oil, gas, and associated hydrocarbons sold, the severance, net sales
volumes, occupation, or gathering taxes deducted from or paid out of the
proceeds, the lease operating expenses, and such other information as Lender may
reasonably request;


(9)        With the semi-annual Reserve Report required above and within thirty
(30) days of Lender’s request, a gas balancing report, in Proper Form and duly
certified by an authorized representative of Borrower as being true and correct
in all material aspects to the best of his or her knowledge;


(10)      As soon as available, and in any event within ninety (90) days of the
end of each fiscal year or upon Lender’s request, copies of all of Borrower’s
current insurance, including but not limited to, casualty, comprehensive
property damage, business interruption, and commercial general liability, and
other insurance, including worker’s compensation (if necessary to comply with
law);


(11)      At any time upon request by Lender and within thirty (30) days of any
change thereafter, a list showing the name and address of each purchaser of oil,
gas, and associated hydrocarbons produced from or attributable to the
Properties;


(12)      Within five (5) days after Borrower learns of any such occurrence, a
written report of any pending or threatened litigation which would reasonably be
expected to cause a Material Adverse Change in an amount in excess of $100,000;


(13)      Within five (5) days after Borrower learns of any default under one or
more Hedge Transactions that results in an obligation of Borrower to make one or
more material payments, written notice of the default and copies of all
documentation relating to the default;
 

--------------------------------------------------------------------------------

TENGASCO, INC.
March 16, 2017
Page 26 of 34
 
(14)      As soon as possible and in any event within five (5) days after the
occurrence of any Event of Default, or any event which, with the giving of
notice or lapse of time or both, would constitute an Event of Default, the
written statement of Borrower setting forth the details of such Event of Default
and the action which Borrower proposes to take with respect thereto; and


(15)      Within ten (10) days of Lender’s written request, such other
information respecting the condition and the operations, financial or otherwise,
of Borrower and the Properties as Lender may from time to time reasonably
request.


(b)       Until the Loans, the Hedge Liabilities, and all other Secured
Obligations are fully paid and satisfied, no Letters of Credit are outstanding,
any commitment of Lender under this Loan Agreement is terminated, and all other
obligations and liabilities of Guarantors under this Loan Agreement, the
Guaranties, and the other Loan Documents are fully paid and satisfied, each
Guarantor shall, unless Lender otherwise consents in writing, furnish to Lender
in Proper Form within ten (10) days of Lender’s written request, such other
information respecting the condition and the operations, financial or otherwise,
of each Guarantor as Lender may from time to time reasonably request.


10.           Events of Default.  (a)  The occurrence at any time of any of the
following events or the existence of any of the following conditions shall be
called an “Event of Default”:


(1)        Failure to make punctual payment when due of any sums owing on any of
the Notes or any other Secured Obligations; or


(2)        Failure of any of the Obligated Parties (as defined below) to
properly perform in all material respects any of the obligations, covenants, or
agreements, contained in this Loan Agreement or any of the other Loan Documents;
or any representation or warranty made by Borrower or Guarantor proves to have
been false, misleading, or erroneous in any material respect; or


(3)        A material default by Borrower under any ISDA Agreement or with
respect to any Hedge Liabilities; or non-payment when due or the material breach
by Borrower or any Obligated Parties of any term, provision, or condition
contained in any Hedge Transaction or any confirmation or other transaction
consummated thereunder, whether or not Lender is a party thereto; or
 

--------------------------------------------------------------------------------

TENGASCO, INC.
March 16, 2017
Page 27 of 34
 
(4)        If production payments for oil and gas produced from or attributable
to Borrower’s oil and gas properties are directed to any party other than the
lockbox maintained by Lender following the establishment of the lockbox under
Subsection (d) of Section 2 of this Loan Agreement; or


(5)        A failure by Borrower to resolve a Borrowing Base deficiency in
accordance with Subsection (b) of Section 3 of this Loan Agreement; or


(6)        Levy, execution, attachment, sequestration, or other writ against any
real or personal property, representing the security for the Secured
Obligations; or


(7)        Any “Event of Default” under the Notes or any of the other Loan
Documents, the Events of Default defined in the Notes and Loan Documents being
cumulative to those contained in this Loan Agreement; or


(8)        Except as expressly permitted by this Loan Agreement, the transfer,
whether voluntarily or by operation of law, of all or any portion of the
Properties without obtaining Lender's consent; or


(9)        The failure of any of the Obligated Parties to pay any money judgment
in excess of $100,000.00, against that party before the expiration of thirty
(30) days after the judgment becomes final, or the failure of any of the
Obligated Parties to obtain dismissal within ninety (90) days of any involuntary
proceeding filed against that party under any Debtor Relief Laws (as defined
below); or


(10)      Borrower’s liquidation, termination of existence, merger or
consolidation with another (unless Borrower is the surviving entity), forfeiture
of right to do business, or appointment of a trustee or receiver for any part of
its property or the filing of an action seeking to appoint a trustee or
receiver; or


(11)      A filing by any of the Obligated Parties of a voluntary petition in
bankruptcy, or taking advantage of any Debtor Relief Laws; or an answer
admitting the material allegations of a petition filed against any of the
Obligated Parties, under any Debtor Relief Laws; or an admission by any of the
Obligated Parties in writing of an inability to pay its or their debts as they
become due; or the calling of any meeting of creditors of any of the Obligated
Parties for the purpose of considering an arrangement or composition; or


(12)      Any of the Obligated Parties revokes, or disputes the validity of or
liability under, any of the Loan Documents, including any guaranty or security
document.
 

--------------------------------------------------------------------------------

TENGASCO, INC.
March 16, 2017
Page 28 of 34
 
(b)       The term “Obligated Parties” means Borrower, Guarantors, or any other
party liable, in whole or in part, for the payment of any of the Secured
Obligations, whether as maker, endorser, guarantor, surety, or otherwise, and
any party executing any deed of trust, mortgage, security agreement, pledge
agreement, assignment, or other contract of any kind executed as security in
connection with or pertaining to the Secured Obligations, the Notes, or the
Loans.  The term “Debtor Relief Laws” means any applicable liquidation,
conservatorship, receivership, bankruptcy, moratorium, rearrangement,
insolvency, reorganization, or similar laws affecting the rights or remedies of
creditors generally, as in effect from time to time.


11.           Remedies.  (a)  Upon the occurrence and during the continuance of
any one or more of the foregoing Events of Default and the expiration of any
notice, cure, or grace period required by Subsection (b) below, the entire
unpaid principal balances of the Notes, together with all accrued but unpaid
interest thereon, and all other Secured Obligations then owing by Borrower to
Lender, shall, at the option of Lender, become immediately due and payable
without further presentation, demand for payment, notice of intent to
accelerate, notice of acceleration or dishonor, protest or notice of protest of
any kind, all of which are expressly waived by Borrower. Any and all rights and
remedies of Lender pursuant to this Loan Agreement or any of the other Loan
Documents may be exercised by Lender, at its option, upon the occurrence and
during the continuance of an Event of Default and the expiration of any notice,
cure, or grace period required by Subsection (b) below.  All remedies of Lender
may be exercised singularly, concurrently, or consecutively, without waiver or
election.


(b)       Upon any Event of Default described in Subsection 10 (a)(1) above
regarding payment of sums owing to Lender, Borrower shall have five (5) days
grace after the due date in the invoice provided by Lender in order to cure the
default prior to acceleration of the Notes and exercise of any remedies.  Upon
any other Event of Default described in Subsection 10 (a) above, Lender shall
provide Borrower with written notice of the Event of Default and Borrower shall
have ten (10) days after notice in order to cure the Event of Default prior to
acceleration of the Notes and exercise of any remedies; except Borrower shall
have no cure period for any voluntary filing by Borrower under any Debtor Relief
Laws, for any voluntary transfer of any portion of the Properties, without
obtaining Lender’s partial release, for any liquidation or termination of
existence of Borrower, or for any Event of Default that is not capable of cure
during that period, including, without limitation, breaches of any negative
covenants, and provided that Lender is not obligated to provide written notice
of any Event of Default which Borrower reports to Lender, but Borrower shall
have the benefit of any applicable grace or cure period required herein.


(c)       All rights of Lender under the terms of this Loan Agreement shall be
cumulative of, and in addition to, the rights of Lender under any and all other
agreements between Borrower and Lender (including, but not limited to, the other
Loan Documents), and not any other agreement.
 

--------------------------------------------------------------------------------

TENGASCO, INC.
March 16, 2017
Page 29 of 34
 
12.           Waiver and Amendment.  Neither the failure nor any delay on the
part of Lender to exercise any right, power, or privilege herein or under any of
the other Loan Documents shall operate as a waiver thereof, nor shall any single
or partial exercise of such right, power, or privilege preclude any other or
further exercise thereof or the exercise of any other right, power, or
privilege.  No waiver of any provision in this Loan Agreement or in any of the
other Loan Documents and no departure by Borrower therefrom shall be effective
unless the same shall be in writing and signed by Lender, and then shall be
effective only in the specific instance and for the purpose for which given and
to the extent specified in such writing.  No modification or amendment to this
Loan Agreement or to any of the other Loan Documents shall be valid or effective
unless the same is signed by the party against whom it is sought to be enforced.


13.           Savings Clause.  Regardless of any provision contained in this
Loan Agreement, the Notes, or any of the Loan Documents, it is the express
intent of the parties that at no time shall Borrower or any of the Obligated
Parties pay interest in excess of the Maximum Rate (or any other interest amount
which might in any way be deemed usurious), and Lender will never be considered
to have contracted for or to be entitled to charge, receive, collect, or apply
as interest on any of the Notes or the other Secured Obligations, any amount in
excess of the Maximum Rate (or any other interest amount which might in any way
be deemed usurious).  In the event that Lender ever receives, collects, or
applies as interest any such excess, the amount which would be excessive
interest will be applied to the reduction of the principal balances of the Notes
or the Secured Obligations, and, if the principal balances of the Notes and the
Secured Obligations are paid in full, any remaining excess shall forthwith be
paid to Borrower.  In determining whether the interest paid or payable exceeds
the Maximum Rate (or any other interest amount which might in any way be deemed
usurious), Borrower and Lender shall, to the maximum extent permitted under
applicable law:  (i) characterize any non-principal payment (other than payments
which are expressly designated as interest payments hereunder) as an expense or
fee rather than as interest; (ii) exclude voluntary prepayments and the effect
thereof; and (iii) amortize, pro rate, or spread the total amount of interest
throughout the entire contemplated term of the Notes so that the interest rate
is uniform throughout the term.  The term “Maximum Rate” means the maximum
interest rate which may be lawfully charged under applicable law.
 

--------------------------------------------------------------------------------

TENGASCO, INC.
March 16, 2017
Page 30 of 34
 
14.           Notices.  Any notice or other communications provided for in this
Loan Agreement shall be in writing and shall be given to the party at the
address shown below:


 
Lender:
PROSPERITY BANK
 
 
Attention: Alan Greenfield
 
 
1330 S. Harvard
 
 
Tulsa, Oklahoma 74112
 
 
 
 
With a copy
 
 
to counsel
 
 
for Lender:
Merrill E. Jones
 
 
HARRIS, FINLEY & BOGLE, P.C.
 
 
777 Main Street, Suite 1800
 
 
Fort Worth, Texas  76102-5341
 
 
 
 
Borrower and
    Guarantors: TENGASCO, INC.     Attention: Michael J. Rugen    
8000 E. Maplewood Ave, Suite 130
   
Greenwood Village, Colorado 80111

 
Any such notice or other communication shall be deemed to have been given on the
day it is personally delivered or, if mailed, on the third day after it is
deposited in an official receptacle for the United States mail, or, if e-mailed
or faxed, on the date it is received by the party.  Any party may change its
address for the purposes of this Loan Agreement by giving notice of such change
in accordance with this paragraph.


15.           Miscellaneous.  (a)  This Loan Agreement shall be binding upon and
inure to the benefit of Lender, Borrower, and Guarantors, and their respective
heirs, personal representatives, successors, and assigns; provided, however,
that Borrower and Guarantors may not, without the prior written consent of
Lender, assign any rights, powers, duties, or obligations under this Loan
Agreement or any of the other Loan Documents.


(b)       THIS LOAN AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF TEXAS AND THE APPLICABLE LAWS OF THE UNITED STATES
OF AMERICA AND SHALL BE PERFORMED IN DALLAS COUNTY, TEXAS.  BORROWER,
GUARANTORS, AND LENDER IRREVOCABLY AGREE THAT VENUE FOR ANY ACTION OR CLAIM
RELATED TO THIS LOAN AGREEMENT, THE NOTES, THE LOANS, THE SECURED OBLIGATIONS,
THE GUARANTIES, OR THE PROPERTIES SHALL BE IN COURT IN DALLAS COUNTY, TEXAS.
 

--------------------------------------------------------------------------------

TENGASCO, INC.
March 16, 2017
Page 31 of 34
 
(c)       If any provision of this Loan Agreement or any other Loan Documents is
held to be illegal, invalid, or unenforceable under present or future laws, such
provision shall be fully severable and the remaining provisions of this Loan
Agreement or any of the other Loan Documents shall remain in full force and
effect and shall not be affected by the illegal, invalid, or unenforceable
provision or by its severance.


(d)       All covenants, agreements, undertakings, representations, and
warranties made in this Loan Agreement and the other Loan Documents shall
survive any closing hereunder.
 
(e)       All documents delivered by Borrower or Guarantors to Lender must be in
Proper Form.
 
(f)        Without limiting the effect of any provision of any Loan Document
which provides for the payment of expenses and attorneys fees upon the
occurrence of certain events, Borrower shall pay all costs and expenses of
Lender (including, without limitation, the reasonable attorneys fees of Lender’s
inside or independent legal counsel) in connection with (i) the preparation of
this Loan Agreement and the other Loan Documents, and any and all extensions,
renewals, amendments, supplements, extensions, or modifications thereof, (ii)
any action reasonably required in the course of administration of the Loans or
the Secured Obligations, (iii) resolution of any disputes with Borrower or
Guarantors related to the Loans, the Secured Obligations, or this Loan
Agreement, (iv) any action in any state or federal court, including, without
limitation, in any bankruptcy court, in connection with Borrower, the Loans, or
any of the collateral for the Loans, (v) the appointment of a receiver or a
petition seeking the same, including, without limitation, the costs and expenses
of the receiver, insofar as it relates to Borrower, the Loans, or any of the
collateral for the Loans, and (v) any other action in the enforcement of
Lender’s rights upon the occurrence of an Event of Default.


(g)       If there is a conflict between the terms of this Loan Agreement and
the terms of any of the other Loan Documents, the terms of this Loan Agreement
will control.


(h)       Lender shall have the right, with the consent of Borrower (unless an
Event of Default has occurred and is continuing, in which case no consent is
needed), which will not be unreasonably withheld, (i) to assign the Loans or
commitment and be released from liability thereunder, and (ii) to transfer or
sell participations in the Loans or commitment with the transferability of
voting rights limited to principal, rate, fees, and term.
 

--------------------------------------------------------------------------------

TENGASCO, INC.
March 16, 2017
Page 32 of 34
 
(i)        This Loan Agreement may be separately executed in any number of
counterparts, each of which will be an original, but all of which, taken
together, shall be deemed to constitute one agreement, and Lender is authorized
to attach the signature pages from the counterparts to copies for Lender and
Borrower.  At Lender’s option, this Loan Agreement and the Loan Documents may
also be executed by Borrower and Guarantors in remote locations with signature
pages faxed or scanned and e-mailed to Lender.  Borrower and Guarantors agree
that the faxed or scanned signatures are binding upon Borrower and Guarantors,
and Borrower and Guarantors further agree to deliver the original signatures for
this Loan Agreement and all Loan Documents by overnight mail or expedited
delivery.  It will be an Event of Default if they fail to promptly deliver all
required original signatures to Lender and Lender does not receive all required
original signatures within five (5) business days.


16.           Notice of Final Agreement.  (a)  In connection with the Loans,
Borrower, Guarantors, and Lender have executed and delivered this Loan Agreement
and the Loan Documents (collectively the “Written Loan Agreement”).


(b)       It is the intention of Borrower, Guarantors, and Lender that this
paragraph be incorporated by reference into each of the Loan Documents. 
Borrower, Guarantors, and Lender each warrant and represent that their entire
agreement with respect to the Loans is contained within the Written Loan
Agreement, and that no agreements or promises have been made by, or exist by or
among, Borrower, Guarantors, and Lender that are not reflected in the Written
Loan Agreement.


(c)       THE WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN AGREEMENTS
BETWEEN THE PARTIES.


[Signatures on following pages.]
 

--------------------------------------------------------------------------------

TENGASCO, INC.
March 16, 2017
Page 33 of 34
 
If the foregoing correctly sets forth our agreement, please so acknowledge by
signing and returning the additional copy of this Loan Agreement enclosed to me.



  Yours very truly,     PROSPERITY BANK            
By:
 
/s/ Allen Greenfield
             
Alan Greenfield,
      Senior Vice President  



Accepted and agreed to
this 16th day of March, 2017:
 
BORROWER:
 
TENGASCO, INC.,
a Delaware corporation
 
By:
 
/s/ Michael J. Rugen
 
 
 
 
 
Michael J. Rugen,
 
 
Chief Executive Officer
 

 

--------------------------------------------------------------------------------

TENGASCO, INC.
March 16, 2017
Page 34 of 34
 
GUARANTORS:


TENNESSEE LAND & MINERAL CORPORATION,
a Tennessee corporation


By:
 
/s/ Michael J. Rugen
 
 
Michael J. Rugen, President
 

 
TENGASCO PIPELINE CORPORATION,
a Tennessee corporation


By:
 
/s/ Michael J. Rugen
 
 
Michael J. Rugen, President
 



MANUFACTURED METHANE CORPORATION,
a Tennessee corporation


By:
 
/s/ Michael J. Rugen
 
 
Michael J. Rugen,
 
 
Vice-President
 

 
Exhibits and Schedules
Exhibit A - Revolving Note
Exhibit B - Request for Borrowing
Exhibit C - Compliance Certificate
Schedule 1 - Hedge Transactions
Schedule 2 - Subsidiaries
Schedule 3 - Existing Debt

 

--------------------------------------------------------------------------------